Name: 2001/222/EC: Council Decision of 12 March 2001 appointing an Austrian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2001-03-22

 Avis juridique important|32001D02222001/222/EC: Council Decision of 12 March 2001 appointing an Austrian alternate member of the Committee of the Regions Official Journal L 082 , 22/03/2001 P. 0028 - 0028Council Decisionof 12 March 2001appointing an Austrian alternate member of the Committee of the Regions(2001/222/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas a seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Ms Brigitte EDERER, alternate member, notified to the Council on 6 February 2001,Having regard to the proposal from the Austrian Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Sepp RIEDER is hereby appointed an alternate member of the Committee of the Regions in place of Ms Brigitte EDERER for the remainder of the latter's term of office, which runs until 25 January 2002.Done at Brussels, 12 March 2001.For the CouncilThe PresidentB. Ringholm(1) OJ L 28, 4.2.1998, p. 19.